Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, Sun (CN 20690791 U) (Applicant’s submitted prior art) teaches an unmanned aerial vehicle built-in antenna comprising a substrate and a microstrip antenna disposed on the substrate, the substrate being provided with a first surface and a second surface disposed opposite to each other; and the microstrip antenna comprising a microstrip feeder, an antenna element arm, a first grounding terminal disposed on the first surface of the substrate, a second grounding terminal disposed on the second surface of the substrate and a feeding coaxial line, wherein a feed terminal of the feeding coaxial line is connected to a first terminal of the microstrip feeder, and a grounding terminal of the feeding coaxial line is connected to the first grounding terminal; the first grounding terminal is connected to the second grounding terminal; and a second terminal of the microstrip feeder is connected to the antenna element arm.
Sun, however, fails to further teach a grounding wire disposed on the first surface of the substrate; a first end of the grounding wire is connected to a first terminal of the antenna element arm, and a second end of the grounding wire is connected to the first grounding terminal.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sun (US 2018/0233810) discloses a dual-band microstrip antenna disposed on an unmanned aerial vehicle.
Kol (US 2018/0254565) discloses a patch antenna for an unmanned aerial vehicle.
Wangsvik et al (US 10734716) discloses a patch antenna for an unmanned aerial vehicle.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG V NGUYEN whose telephone number is (571)272-1825.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dimary Lopez can be reached on (571) 270-7983.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HOANG V NGUYEN/Primary Examiner, Art Unit 2845